          Case 1:20-cv-05933-PAE Document 36 Filed 01/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COGNAC FERRAND S.A.S.,

                                       Petitioner and                  20 Civ. 5933 (PAE)
                                       Cross-Respondent,
                        -v-                                                  ORDER

 MYSTIQUE BRANDS LLC,

                                       Respondent and
                                       Cross-Petitioner.


PAUL A. ENGELMAYER, District Judge:

        On January 4, 2021, Cognac Ferrand (“Ferrand”) moved for a preliminary injunction

preventing Mystique Brands LLC (“Mystique”) from effectuating any seizure of Ferrand’s assets

in France pending the resolution of the parties’ motions to confirm or vacate the arbitral award at

issue here. Dkts. 31–35. Accordingly, it is hereby ORDERED that Mystique shall serve any

opposition to Ferrand’s motion by January 15, 2021. The Court does not invite any reply at this

time.


        SO ORDERED.

                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 4, 2021
       New York, New York
